DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Jeon et al. (PG Pub. No. US 2020/0312844 A1) and Cea et al. (PG Pub. No. US 2016/0351701 A1).
Regarding claim 7, Ando teaches a semiconductor device (fig. 7), comprising: 
a p-type transistor (¶ 0027: low threshold voltage pFET) comprising: 
a first region (¶ 0026 & fig. 1A: region comprising nanosheet stack 11a) over a substrate (¶ 0026 & fig. 7: 11a disposed over substrate 5), a first plurality of silicon nanostructures (¶ 0027: nanosheets 10a) disposed over the first region (fig. 1A: 10a disposed left portion of 5), a first interfacial layer (¶ 0025: 17a) wrapping around each of the first plurality of silicon nanostructures (fig. 7: 17a wraps around 10a), a gate dielectric layer (¶ 0065: 18a/18b) wrapping around the first interfacial layer (fig. 7: gate dielectric portion 18a wraps around 17a), and a gate electrode layer (¶ 0070: 19a/19b) wrapping around the gate dielectric layer (fig. 7: gate electrode portion 19a wraps around 18a); and 
an n-type transistor (¶ 0027: regular threshold voltage nFET) comprising: 
a second region (¶ 0026 & fi. 1A: region comprising nanosheet stack 11b) over the substrate (¶ 0026 & fig. 7: 11b disposed over substrate 5), a second plurality of silicon nanostructures (¶ 0027: nanosheets 10a) disposed over the second region (fig. 1A: 10a disposed right portion of 5), a second interfacial layer (¶ 0063: 17b) wrapping around and in contact with each of the second plurality of silicon nanostructures (fig. 7: 17b wraps around and contacts 10b), the gate dielectric layer wrapping around the second interfacial layer (fig. 7: gate dielectric portion 18b wraps around 17b), and the gate electrode layer wrapping around the gate dielectric layer (fig. 7: gate electrode portion 19b wraps around 18b), 
wherein a composition of the first interfacial layer is different from a composition of the second interfacial layer (¶ 0064 & figs. 3-5: 17a comprises work function adjusting elements introduced from layer 15, 17b does not),
wherein the first interfacial layer comprises silicon and germanium (¶ 0064: 17a comprises silicon and germanium).
Ando does not teach the substrate comprises first and second fin structures, such that the first plurality of silicon nanostructures is disposed over the first fin structure, and the second plurality of silicon nanostructures is disposed over the second fin structure, and a germanium content in the first interfacial layer is smaller than 10%.
Jeon teaches a device comprising first and second fin structures (p-type fin FA2, n-type fin FA1) over a substrate (¶ 0020: 110, similar to 5 of Ando), a first plurality of silicon nanostructures (¶ 0028: NS2, similar to 10a of Ando) disposed over the first fin structure (fig. 2B: NS2 disposed over FA2), and a second plurality of silicon nanostructures (¶ 0025: NS1, similar to 10a of Ando) disposed over the second fin structure (fig. 2B: NS1 disposed over FA1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the substrate regions of Ando with the fins of Jeon, as a means to provide inter-device or intra-device isolation between adjacent fin structures, preventing substrate leakage between device structures.
Ando in view of Jeon does not teach a germanium content in the first interfacial layer is smaller than 10%.
Cea teaches a semiconductor device including a silicon-containing channel (¶ 0030: Si fin 220, comprised by a p-type transistor similar to that of Ando) and an interfacial layer (¶ 0041 & fig. 8: SiGe cladding layer 224 applied to exposed surfaces of Si fin 220). In some embodiments, the silicon-containing channel is configured as nanowires (¶ 0023), and a germanium content in the interfacial layer about 10% (¶ 0017, claim 3: cladding layer has a germanium concentration ranging from 10%).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the germanium content in the interfacial layer of Ando in view of Jeon, as a means to optimize tensile strain within the Si channel, providing transistors having a stress-enhanced channel with increased mobility (Cea, ¶ 0058), while minimizing crystalline defects such as stacking faults and dislocations (Cea, ¶ 0042).  The Examiner notes that the germanium concentration disclosed by Cea (10 atomic % to 90 atomic %) abuts the range recited in the rejected claim (smaller than 10%).  It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02. 

Regarding claim 8, Ando in view of Jeon and Cea teaches the semiconductor device as claimed in claim 7, wherein the second interfacial layer is free of germanium (Ando teaches 17b is 100% SiO2).

Regarding claim 9, Ando in view of Jeon and Cea teaches the semiconductor device as claimed in claim 7, further comprising: 
a silicon germanium layer (Ando, ¶ 0059: 16) between the first interfacial layer and the first plurality of silicon nanostructures (Ando, fig. 5: 16 disposed between 17a and 10a).

Regarding claim 10, Ando in view of Jeon and Cea teaches the semiconductor device as claimed in claim 7, wherein the first interfacial layer is disposed on the first fin structure (Ando, 17a at least indirectly disposed on substrate 5 in region 11a, as modified to include fin FA2 of Jeon).

Regarding claim 11, Ando in view of Jeon and Cea teaches the semiconductor device as claimed in claim 7, wherein the first plurality of silicon nanostructures consist essentially of silicon (Ando, ¶ 0030).

Regarding claim 12, Ando in view of Jeon and Cea teaches the semiconductor device as claimed in claim 7, wherein the first interfacial layer comprises silicon germanium oxide, germanium oxide, or germanium-doped silicon oxide (Ando, ¶ 0064: 17a comprises germanium oxide), wherein the second interfacial layer comprises silicon oxide (Ando, ¶ 0064: 17b is SiO2).

Regarding claim 14, Ando in view of Jeon and Cea teaches the semiconductor device as claimed in claim 7, wherein the p-type transistor further comprises a p-type source/drain feature (Ando, 13a/13b) coupled to the first plurality of silicon nanostructures (Ando, fig. 1B), wherein the p-type source/drain feature comprises silicon germanium and a p- type dopant (Ando, ¶ 0049), wherein the n-type transistor further comprises a n-type source/drain feature (Ando, 13a)  coupled to the second plurality of silicon nanostructures (Ando, fig. 1B), wherein the n-type source/drain feature comprises silicon and an n-type dopant (Ando, ¶ 0049).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Jeon and Cea as applied to claim 7 above, and further in view of Ching et al. (PG Pub. No. US 2017/0154973 A1).
Regarding claim 13, Ando in view of Jeon and Cea teaches the semiconductor device as claimed in claim 7, comprising a first plurality of silicon nanostructures (Ando, 10a) and a first interfacial layer (Ando, 17a).
Ando in view of Jeon and Cea does not teach the semiconductor device further comprising: 
inner spacer features interleaving the first plurality of silicon nanostructures, wherein the first interfacial layer is in contact with the inner spacer features.
Ching teaches a semiconductor device (fig. 23) including inner spacers (¶ 0057: 840) interleaving a plurality of nanostructures (¶ 0033: nanowires 316) and contacting an interfacial layer (¶ 0071 & figs. 23C-23D: 840 interleaves plurality of 316 and contacts interfacial layer 1012).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Ando in view of Jeon and Cea to include the inner spacers of Ching, as a means to provide electrical isolation between a gate stack (1010 of Ching, 20a of Ando) and source/drain regions (1042/1050 of Ching, 103a/103b of Ando), as well as providing an etch stop layer during subsequent gate formation (Ching, ¶ 0058).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02. 

Response to Arguments
Applicant’s arguments with respect to claims 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-5 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art fails to teach or clearly suggest the limitations stating:
 “the germanium-containing interfacial layer is in contact with the inner spacer features” as recited in claims 1 and 21.

Song et al. (PG Pub. No. US 2020/0395482 A1) teaches inner spacers 172 contacting gate insulation layer 128 (fig. 7), which includes a Ge-containing interface layer (¶ 0032).  However, the inner spacers are separated from the Ge-containing interface layer by a high dielectric layer.  
Ching teaches inner spacers 840 contacting interfacial layer 1012 (figs. 23C-23D), but does not teach the interfacial layer comprises germanium.
Therefore, the cited prior art fails to teach a germanium-containing interface layer contacting an inner spacer, as required by claims 1 and 21.

In light of these limitations in the claims (see Applicant’s figs. 20-21 & ¶ 0037), the previously applied references do not anticipate or obviate the claimed structure as in the context of claims 1 and 21.
Claims 2-5 and 22-27 depend on claims 1 and 21, and are allowable for implicitly including the allowable subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894